Citation Nr: 0530979	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 22, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO granted service connection and assigned an initial 70 
percent rating for PTSD, effective June 22, 2000.  In August 
2003, the veteran filed a notice of disagreement (NOD) with 
the assigned effective date.  A statement of the case (SOC) 
was issued in December 2003 with respect to that issue, and 
the veteran filed a substantive appeal later that month.  

The Board notes that in his August 2003 NOD, the veteran 
indicated that he was pursuing his claim for an earlier 
effective date on a pro se basis, although he had been 
represented by AMVETS up to that time.  Thereafter, in 
October 2003, AMVETS withdrew its representation of the 
veteran.  The Board recognizes the change in the status of 
the veteran's representation.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	By letter of December 7, 1998, the RO notified the veteran 
of the denial of service connection for PTSD.  

3.	No document was received within one-year of the December 
1998 notification of the denial of service connection that 
may be construed as a NOD.     

4.	The RO received a statement from the veteran on June 22, 
2000, which was accepted as a claim to reopen the previously 
denied claim for service connection for PTSD; there exists no 
earlier communication from or action of the veteran pursuant 
to which the benefit sought could have been granted.

5.	The competent evidence does not establish that the veteran 
met all of the eligibility criteria for service connection 
for PTSD on the April 1980 effective date of the addition to 
the VA rating schedule of a diagnostic code for PTSD, and 
that such eligibility existed continuously from that date to 
the June 2000 date of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 
2000, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5110, 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 
3.400, 20.200, 20.201, 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the December 2003 SOC, and the RO's letters of 
October 2003 and October 2002, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, they were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim. 

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its October 2003 letter 
with regard to the claim for an earlier effective date, the 
RO requested that the veteran provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to obtain any VA treatment records, employment 
records, or records from other Federal agencies or 
state/local government agencies, as well as requested that 
the veteran submit any additional evidence in his possession.  
In its December 2003 follow-up correspondence, the RO 
acknowledged that at one point in the October 2003 letter, it 
had erroneously suggested that the veteran's original claim 
for service connection for PTSD remained denied, when in fact 
service connection had been granted in March 2003.  The Board 
notes that the October 2003 letter nonetheless clearly and 
accurately delineates what information and evidence is 
necessary to substantiate the effective date claim.  However, 
even assuming that the October 2003 did not provide 
sufficient notice to the veteran because of any incorrect 
information, the record reflects that in October 2002 the RO 
sent a letter to the veteran concerning his original claim 
for service connection for PTSD.  In this correspondence, the 
RO requested that the veteran provide information as to 
outstanding VA or private treatment records, employment 
records, or other Federal records, as well as any additional 
evidence in his possession.  The Board points out with regard 
to the RO's October 2002 letter, that for a legal issue that 
is newly raised through a NOD in response to a VA decision on 
a claim, there is no further requirement that VA provide 
notice of the evidence necessary to substantiate this newly 
raised, "downstream" issue.  See VAOPGCPREC 8-2003.  

Thus, through these October 2003 and October 2002 letters, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the claim on 
appeal within three months of the veteran's August 2003 NOD 
of the March 2003 rating decision on appeal, and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of October 2003 and October 
2002; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Durham VA 
Medical Center (VAMC), dated from November 1997 to April 
2001.  The RO has also arranged for the veteran to undergo VA 
examination (in connection with his original claim for 
service connection for PTSD).  The veteran has submitted in 
support of his claim, treatment records from E. Hoeper, a 
private psychiatrist, dated from December 2000 to December 
2002; a September 2001 letter from a former employer; and 
numerous personal statements.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Analysis

The veteran's original claim for service connection for PTSD, 
received by the RO in January 1998, was denied in a November 
1998 rating decision.  In a letter dated December 7, 1998, 
the RO notified the veteran of the November 1998 decision, 
and of his appellate rights with regard to that 
determination.  However, the veteran did not file any 
document that may be construed as a NOD as to the November 
1998 denial, within one-year of that decision, the first 
action necessary in order to initiate a timely substantive 
appeal (as required under 38 U.S.C.A. 7105, and 38 C.F.R.    
§§ 20.200, 20.201).  (A statement from the veteran concerning 
the claim for service connection for PTSD, although received 
on December 8, 1998, one day after notification of the 
denial, nonetheless does not represent a NOD, as it was 
submitted in November 1998 prior to the RO's issuance of the 
denial, and as a result only addressed the RO's continuing 
adjudication of the claim at that time).   

On June 22, 2000, the RO received a statement from the 
veteran in which he reiterated his former contention that he 
experienced symptoms related to PTSD, which the RO regarded 
as a petition to reopen the previously denied claim for 
service connection.  In its September 2002 rating decision, 
the RO reopened the claim for service connection; in a March 
2003 decision, the RO granted service connection and assigned 
an initial 70 percent rating for PTSD, effective June 22, 
2000.  

Generally, the effective date for the grant of service 
connection based on a claim reopened after a final 
determination "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof."         38 U.S.C.A. § 5110(a).  When 
there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is the date of receipt of the new claim or date 
entitlement arose, whichever is later.          38 C.F.R. § 
3.400(q)(1)(ii) and (r).  

Initially, the Board notes that the assigned June 22, 2000 
effective date is appropriate based upon consideration alone 
of the above provisions governing the assignment of the 
effective date for a grant of service connection, where the 
underlying claim for service connection has been reopened 
after receipt of evidence deemed new and material.  As 
indicated above, in its November 1998 rating decision, the RO 
denied the veteran's original claim for service connection 
for PTSD.  Neither the veteran, nor his accredited 
representative at that time, AMVETS, filed any correspondence 
that may be construed as a NOD within one-year of the RO's 
December 7, 1998 letter notifying him of the denial of 
service connection, and as a result, that decision became 
final exactly one-year after the RO's notification letter, in 
December 1999.  See 38 U.S.C.A. § 7105; 38 U.S.C.A.  § 
20.302.  The next correspondence of record pertaining to the 
claim (from either the veteran or his prior representative) 
is the veteran's statement, received in June 22, 2000, 
reiterating his request for service connection; the RO 
accepted this statement as a petition to reopen the veteran's 
previously denied claim.  As the benefits sought were 
ultimately granted pursuant to this claim, June 22, 2000 
represents the appropriate effective date for the RO's March 
2003 grant of service connection for PTSD, pursuant to 38 
C.F.R. § 3.400(q)(1)(ii) and (r).  

In support of his claim for an earlier effective date, the 
veteran has not contended that any different outcome is 
warranted through application of sections 3.400(q)(1)(ii) and 
(r) (such as through alleging there was a timely NOD of the 
November 1998 denial of service connection, or a petition to 
reopen the claim prior to June 2000).  Rather,  the veteran 
contends that an effective date of June 22, 1999 (exactly 
one-year prior to the assigned effective date) is warranted 
specifically under the legal authority governing the 
assignment of effective dates for benefits awarded pursuant 
to a liberalizing VA law or regulation.  See 38 C.F.R. §§ 
3.114 (providing that certain liberalizing laws may support 
the assignment of an earlier effective date, for up to one-
year prior to the date of receipt of such request), and 
3.400(p) (also concerning earlier effective date claims 
involving a liberalizing law or regulation).  The veteran 
alleges that the liberalizing law that warrants an earlier 
assigned effective date in the instant case, is the April 11, 
1980 amendment to the VA rating schedule providing for a 
specific diagnostic code for evaluating PTSD.     

Pertinent to the veteran's contention, 38 C.F.R. § 3.400(p) 
directs that the effective dates for evaluations based upon 
changes of law or Department of Veterans Affairs issue are 
governed by 38 C.F.R. § 3.114.

Under 38 C.F.R. § 3.114, where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C.A. Chapter 18 for a child of a 
Vietnam veteran, is awarded or increased due to a 
liberalizing law or liberalizing VA issue, the effective date 
of such award or increase cannot be earlier than the 
effective date of the liberalizing law or liberalizing VA 
issue.  See also 38 U.S.C.A. § 5110(g) (West 2002).  

In order for a claimant to be eligible for a retroactive 
payment under the provisions of this regulation, the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement (emphasis added).  
The provisions of this section are applicable to original and 
reopened claims, as well as claims for increase.  38 C.F.R. § 
3.114(a)(3) further provides that where a claim is reviewed 
at the request of the claimant more than one-year after the 
effective date of the law or VA issue (as in the instant 
case), benefits may be authorized for a period of one-year 
prior to the date of receipt of such request.  

Also, pursuant to VAOPGCPREC 26-1997, the addition of PTSD as 
a diagnostic code to the schedule for rating mental 
disorders, effective April 11, 1980, constitutes a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a).  The general counsel opinion further emphasizes, 
however, that an earlier effective date cannot be assigned 
based upon the April 1980 liberalizing provision, unless the 
claimant has met all of criteria for service connection for 
PTSD since April 1980, as required under section 3.114(a) 
(and as indicated above).

The Board has considered the claim for an earlier effective 
date in light of the above-cited legal provisions, as well as 
the veteran's contentions, and finds that there is no basis 
for an effective date prior to the currently assigned June 
22, 2000 date.  While the April 11, 1980 addition to the 
rating schedule of a specific provision for evaluating PTSD 
indeed represents a liberalizing provision in the instant 
case, the Board notes that the criteria for an earlier 
effective date of up to one-year have not been met under 
3.114(a)(3), inasmuch as the competent evidence simply does 
not establish that the veteran met the criteria for a grant 
of service connection for PTSD on the April 1980 effective 
date of the liberalizing VA issue, and that such eligibility 
existed continuously from that date to the June 2000 date of 
claim.  Rather, the first evidence of record of a confirmed 
diagnosis of PTSD, or even suggesting that the veteran has 
PTSD, is a May 1998 VA psychologist's diagnosis of the same 
(notwithstanding the matter of whether any of the remaining 
requirements for service connection for PTSD under 38 C.F.R. 
3.304(f), have been met since April 1980).  A September 2001 
letter from the veteran's former employer, from 1971 to 1984, 
notes that the veteran at times seemed preoccupied and upset, 
and had difficulty controlling his temper; however, the 
individual providing this statement is not a medical provider 
who could competently provide a diagnosis or assessment of 
PTSD, nor does the above letter even attempt to offer any 
such characterization of the veteran's condition.  The claims 
file reflects no other documents that present any medical 
evidence that the veteran's PTSD was present prior to 1998, 
much less around the time period of April 1980.  Thus, no 
earlier effective date is available, under the legal 
provisions involving the assignment of effective dates based 
upon any liberalizing changes in law.

The Board also points out that the additional legal authority 
interpreting section 3.114 that the veteran has cited in 
support of his argument does not provide any support for an 
earlier effective date in this case.  In Thomas v. Principi, 
17 Vet.App. 522 (2001), the Court of Appeals for Veterans 
Claims held that, in the context of claims for an earlier 
effective date for service connection for PTSD, 38 C.F.R. 
§ 3.114 did not necessarily require that a veteran had a 
diagnosis of PTSD since April 1980 in order to support an 
earlier effective date, only that he have met all of the 
eligibility criteria for service connection for PTSD on the 
effective date of the April 1980 liberalizing issue.  The 
Court indicated that, as such, a 1992 psychiatric examination 
report that noted a diagnosis of PTSD with a history 
"beginning at the time of [the veteran's] experiences in 
[Vietnam]," provided a possible basis for an earlier 
effective date in accordance with the April 1980 liberalizing 
change in law.  However, in the instant case, the Board notes 
that there is no medical evidence similar to that in the 
Thomas case, to suggest that the veteran's PTSD had an onset 
prior to, or around the time period of April 1980.  

The remaining additional authority cited by the veteran is 
similarly inapposite to the instant case.  See McCay v. 
Brown, 9 Vet.App. 183, 188 (1996) (holding that the 
requirement under section 3.114 that a claimant have met all 
eligibility criteria on the effective date of the 
liberalizing law or administrative issue, and continuously 
from that date to the date of the claim, is not applicable 
where the liberalizing law in question has a retroactive 
effective date); Viglas v. Brown, 7 Vet.App. 1, 3 (1994) 
(stating that the language of section 5110(g) is clear in 
explicitly precluding an award of retroactive benefits for 
Dependent and Indemnity Compensation (DIC) beyond the one-
year period provided for in that section).  

In summary, the veteran's original claim for service 
connection was finally resolved in November 1998, and there 
was no pending claim prior to June 22, 2000 (the date of 
receipt of the veteran's petition to reopen), pursuant to 
which service connection could have been granted.  Moreover, 
there is no indication that the veteran had met the criteria 
for eligibility for service connection for PTSD as of April 
1980, and continuously since that time, such that an earlier 
effective date might otherwise be warranted based upon the 
liberalizing issue that added a diagnostic code for PTSD to 
the VA rating schedule.  The Board emphasizes that the 
pertinent legal authority governing appeals, finality, and 
effective dates, to include with respect to reopened claims, 
is clear and specific, and the Board is bound by it.  38 
U.S.C.A. § 7104(c).

For all the foregoing reasons, the claim for an effective 
date earlier than June 22, 2000, for the grant of service 
connection for PTSD, must be denied.  As the competent 
evidence simply does not support the claim, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b);           38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than June 22, 2000, for the grant 
of service connection for PTSD, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


